Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 25, 2005 by and among The Macerich Company, a Maryland corporation (the
“Parent”), and the persons named on Exhibit A hereto (collectively the “Holders”
and each individually as a “Holder”).

 

WHEREAS, pursuant to the terms of that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated as of December 22, 2004, by and among Parent, The
Macerich Partnership, L.P., a Delaware limited partnership (“Parent LP”),
MACW, Inc., a Delaware corporation (“Merger Sub”), Wilmorite Properties, Inc., a
Delaware corporation (the “Company”) and Wilmorite Holdings, L.P., a Delaware
limited partnership (“Company LP”), Merger Sub will be merged with and into the
Company (the “Merger”), with the Company as the surviving entity;

 

WHEREAS, pursuant to the Merger Agreement, Company LP will be merged with a
subsidiary of Parent LP (the “Partnership Merger”) with Company LP as the
surviving entity, and as consideration in such merger, the limited partners of
Company LP shall receive cash or, subject to the receipt of such limited
partner’s consent and approval of that certain 2005 Amended and Restated
Agreement of Limited Partnership of MACWH, LP (formerly, Company LP) (the
“Partnership Agreement”) to be adopted simultaneously with the consummation of
the Partnership Merger, Class A Convertible Preferred Units or Common Units of
Company LP (together, the “Company LP Units”), each subject to the terms of the
Partnership Agreement;

 

WHEREAS, pursuant to the terms of the Merger Agreement, the Company LP Units
will be issued without registration under the Securities Act of 1933, as amended
(the “Securities Act”) and, subject to certain conditions set forth in the
Partnership Agreement, the Company LP Units will be redeemable or exchangeable
for shares of common stock, par value $0.01 per share, of Parent (the “Common
Shares”);

 

WHEREAS, it is a condition precedent to the obligations of the Company and
Company LP under the Merger Agreement, that Parent grant certain registration
rights to the Holders with respect to such Common Shares;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, subject to the terms
and conditions set forth herein, the parties hereby agree as follows:

 

Section 1.               Certain Definitions.  In this Agreement the following
terms shall have the following respective meanings:

 

--------------------------------------------------------------------------------


 

“Affiliate” of any Person shall mean a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first-mentioned Person.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Shares” shall have the meaning ascribed to in the recitals to this
Agreement.

 

“Company” shall have the meaning set forth in the recitals to this Agreement,
and shall be deemed to refer to all successors, including, without limitation,
by operation of law.

 

“Company LP” shall have the meaning set forth in the recitals to this Agreement,
and shall be deemed to refer to all successors, including, without limitation,
by operation of law.

 

“Company LP Units” shall have the meaning ascribed to it in the recitals to this
Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the relevant time.

 

“Filing Date” shall have the meaning ascribed to it in Section 2(a) of this
Agreement.

 

“Holders” shall mean (i) each Person listed under the caption “Holder” on
Exhibit A hereto, (ii) each Person holding Company LP Units that have been
transferred or assigned by a Holder, which transfer or assignment is properly
completed in accordance with the terms of the Partnership Agreement and
Section 8 of this Agreement and (iii) each Person holding Registrable Shares as
a result of a transfer or assignment to that Person of Registrable Shares other
than pursuant to an effective Registration Statement or Rule 144, which transfer
or assignment is properly completed in accordance with the Parent’s Certificate
of Incorporation, as amended from time to time, and Section 8 of this Agreement.

 

“Indemnified Party” shall have the meaning ascribed to it in Section 5(c) of
this Agreement.

 

“Indemnifying Party” shall have the meaning ascribed to it in Section 5(c) of
this Agreement.

 

“Issuance Registration Statement” shall have the meaning ascribed to it in
Section 2(a) of this Agreement.

 

“Merger” shall have the meaning set forth in the recitals to this Agreement

 

“Merger Agreement” shall have the meaning set forth in the recitals to this
Agreement, as it may be amended, supplemented or restated from time to time.

 

2

--------------------------------------------------------------------------------


 

“Merger Sub” shall have the meaning set forth in the recitals to this Agreement.

 

“Parent” shall have the meaning set forth in the recitals to this Agreement, and
shall be deemed to refer to all successors, including, without limitation, by
operation of law.

 

“Parent LP” shall have the meaning set forth in the recitals to this Agreement,
and shall be deemed to refer to all successors, including, without limitation,
by operation of law.

 

“Partnership Agreement” shall have the meaning ascribed to it in the recitals to
this Agreement.

 

“Partnership Merger” shall have the meaning ascribed to it in the recitals to
this Agreement.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, estate, trust, association, private foundation, joint stock company or
other entity.

 

The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act providing for the issuance to, or the sale by, the Holders of
Registrable Shares in accordance with the method or methods of distribution
described in such Registration Statement, and the declaration or ordering of the
effectiveness of such Registration Statement by the Commission.

 

“Registrable Shares” shall mean the Common Shares, including any Common Shares
issued as a dividend with respect to, or in redemption or exchange for or in
replacement of such Common Shares.

 

“Registration Expenses” shall mean all out-of-pocket expenses (excluding Selling
Expenses) incurred by the Parent in connection with any attempted or completed
registration pursuant to Sections 2 and 3 hereof, including, without limitation,
the following: (a) all registration, filing and listing fees; (b) fees and
expenses of compliance with federal and state securities or real estate
syndication laws (including, without limitation, reasonable fees and
disbursements of counsel in connection with state securities and real estate
syndication qualifications of the Registrable Shares under the laws of such
jurisdictions as the Holders may reasonably designate); (c) printing (including,
without limitation, expenses of printing or engraving certificates for the
Registrable Shares in a form eligible for deposit with The Depository Trust
Company and otherwise meeting the requirements of any securities exchange on
which they are listed and of printing registration statements and prospectuses),
messenger, telephone, shipping and delivery expenses; (d) fees and disbursements
of counsel for the Parent; (e) fees and disbursements of all independent public
accountants of the Parent; (f) Securities Act liability insurance if the Parent
so desires; (g) fees and expenses of other Persons reasonably necessary in
connection with the registration, including any experts, retained by the Parent;
(h) fees and expenses incurred in connection with the listing of the Registrable
Shares on each securities exchange on which securities of the same class or
series are then listed; and (i) fees and expenses associated with any filing
with the National Association of Securities Dealers, Inc. required to be made in
connection with the Registration Statement.

 

3

--------------------------------------------------------------------------------


 

“Registration Statement” shall mean either an Issuance Registration Statement or
a Shelf Registration Statement, and all amendments and supplements to any such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
materials and documents incorporated by reference therein.

 

“Rule 144” shall mean Rule 144 promulgated by the Commission under the
Securities Act, or any successor rule or regulation.

 

“Securities Act” shall have the meaning ascribed to it in the recitals to this
Agreement.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to any sale of Registrable Shares.

 

“Shelf Registration Statement” shall have the meaning ascribed to it in
Section 2(b) of this Agreement.

 

“Suspension Right” shall have the meaning ascribed to it in Section 2(c) of this
Agreement.

 

Section 2.               Registration.

 

(a)           Subject to the provisions of Section 2(b) below, the Parent will
file with the Commission a registration statement on Form S-3 (the “Issuance
Registration Statement”) under Rule 415 under the Securities Act relating to the
issuance to the Holders of Common Shares upon redemption of Company LP Units,
such filing to be made on or within fourteen (14) days before or after the date
that is one (1) year from the date hereof (the “Filing Date”); provided,
however, that, notwithstanding the foregoing, the Filing Date may be such other
date as may be required under applicable provisions of the Securities Act or by
the Commission pursuant to its interpretations of the Securities Act, the
Exchange Act and other applicable federal securities laws.  The Parent shall use
its reasonable best efforts to cause the Issuance Registration Statement to be
declared effective by the Commission for all Registrable Shares covered thereby
as soon as practicable thereafter.  In the event the Parent is unable to cause
such Issuance Registration Statement to be declared effective by the Commission
within ninety (90) days following the Filing Date, then the rights of the
Holders set forth in Section 2(b) below shall apply to the Registrable Shares. 
Notwithstanding the availability of rights under Section 2(b), the Parent shall
continue to use its reasonable best efforts to cause the Issuance Registration
Statement to be declared effective by the Commission until such time as the
Parent shall have filed and had declared effective a Shelf Registration
Statement in accordance with Section 2(b).  If the Issuance Registration
Statement is declared effective by the Commission, the Parent agrees to use its
reasonable best efforts to keep such Issuance Registration Statement
continuously effective until all Holders have tendered for redemption their
outstanding Company LP Units.

 

(b)           In the event that Form S-3 is unavailable at the Filing Date as a
form for an Issuance Registration Statement, or Form S-3 becomes unavailable as
a form for an Issuance Registration Statement following the Filing Date, or the
Parent is unable, for any reason, to cause an Issuance Registration Statement to
be declared effective by the Commission within ninety (90) days following the
Filing Date, then within ten (10) days after the occurrence of any

 

4

--------------------------------------------------------------------------------


 

such event, the Parent shall file a registration statement on Form S-3 or
another appropriate form (a “Shelf Registration Statement”) under Rule 415 under
the Securities Act relating to the resale of all Registrable Shares.  The Parent
agrees to use its reasonable best efforts to cause such Shelf Registration
Statement to be declared effective by the Commission and to keep such Shelf
Registration Statement effective until the date that is the earliest of (i) two
(2) years following the date on which the last Holder tendered for redemption
Company LP Units, (ii) the date on which all Registrable Shares have been
disposed of by Holders, and (iii) the date on which it is no longer necessary to
keep the Shelf Registration Statement effective because the Registrable Shares
may be freely sold without limitation on volume or manner of sale pursuant to
Rule 144.  After the Parent has filed the Shelf Registration Statement, any
obligation of the Parent to file an Issuance Registration Statement pursuant to
Section 2(a) above with respect to the Registrable Shares registered by the
Shelf Registration Statement shall be suspended for so long as the Shelf
Registration Statement remains effective.

 

(c)           Notwithstanding the foregoing, the Parent shall have the right
(the “Suspension Right”) to defer any such filing (or suspend sales under any
filed Registration Statement or defer the updating of any filed Registration
Statement and suspend sales thereunder) for a period of not more than 105 days
during any one-year period ending on December 31, if the Parent shall furnish to
the Holders a certificate signed by an executive officer or any director of the
Parent stating that, in the good faith judgment of the Parent, it would be
detrimental to the Parent and its stockholders to file such Registration
Statement or amendment thereto at such time (or continue sales under a filed
Registration Statement) and therefore the Parent has elected to defer the filing
of such Registration Statement (or suspend sales under a filed Registration
Statement).

 

Section 3.               Registration Procedures.

 

(a)           The Parent shall promptly notify the Holders of the occurrence of
any of the following events:

 

(i)            when any Registration Statement relating to the Registrable
Shares or post-effective amendment thereto filed with the Commission has become
effective;

 

(ii)           the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement;

 

(iii)          the suspension of sales under an effective Registration Statement
by the Parent in accordance with Section 2(c) above;

 

(iv)          the Parent’s receipt of any notification of the suspension of the
qualification of any Registrable Shares covered by a Registration Statement for
sale in any jurisdiction; or

 

5

--------------------------------------------------------------------------------


 

(v)           the existence of any event, fact or circumstance that results in a
Registration Statement or prospectus relating to Registrable Shares or any
document incorporated therein by reference containing an untrue statement of
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements therein not misleading during the
distribution of securities.

 

The Parent agrees to use its reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of any such Registration Statement or any
state qualification as promptly as possible.  The Holders agree that upon
receipt of any notice from the Parent of the occurrence of any event of the type
described in Section 3(a)(ii), (iii), (iv) or (v) to immediately discontinue any
disposition of Registrable Shares pursuant to any Registration Statement until
the receipt of written notice from the Parent that such disposition may be made.

 

(b)           The Parent shall provide to the Holders, at no cost to the
Holders, a copy of the Registration Statement and any amendment thereto used to
effect the Registration of the Registrable Shares, each prospectus contained in
such Registration Statement or post-effective amendment and any amendment or
supplement thereto and such other documents as the Holders may reasonably
request in order to facilitate the disposition of the Registrable Shares covered
by such Registration Statement.  The Parent consents to the use of each such
prospectus and any supplement thereto by the Holders in connection with the
offering and sale of the Registrable Shares covered by such Registration
Statement or any amendment thereto.  The Parent shall also file a sufficient
number of copies of the prospectus and any post-effective amendment or
supplement thereto with the New York Stock Exchange, Inc. (or, if the Common
Shares are no longer listed thereon, with such other securities exchange or
market on which the Common Shares are then listed) so as to enable the Holders
to have the benefits of the prospectus delivery provisions of Rule 153 under the
Securities Act.

 

(c)           The Parent agrees to use its reasonable best efforts to cause the
Registrable Shares covered by a Registration Statement to be registered with or
approved by such state securities authorities as may be necessary to enable the
Holders to consummate the disposition of such shares pursuant to the plan of
distribution set forth in the Registration Statement; provided, however, that
the Parent shall not be obligated to take any action to effect any such
Registration, qualification or compliance pursuant to this Section 3 in any
particular jurisdiction in which the Parent would be required to execute a
general consent to service of process in effecting such Registration,
qualification or compliance unless the Parent is already subject to service in
such jurisdiction.

 

(d)           Subject to the Parent’s Suspension Right, if any event, fact or
circumstance requiring an amendment to a Registration Statement relating to the
Registrable Shares or supplement to a prospectus relating to the Registrable
Shares shall exist, immediately upon becoming aware thereof the Parent agrees to
promptly notify the Holders and prepare and furnish to the Holders a
post-effective amendment to the Registration Statement or supplement to the
prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Shares, the prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

6

--------------------------------------------------------------------------------


 

(e)           The Parent agrees to use its reasonable best efforts (including
the payment of any listing fees) to obtain the listing of all Registrable Shares
covered by the Registration Statement on each securities exchange on which
securities of the same class or series are then listed.

 

(f)            The Parent agrees to use its reasonable best efforts to comply
with the Securities Act and the Exchange Act in connection with the offer and
sale of Registrable Shares pursuant to a Registration Statement, and, as soon as
reasonably practicable following the end of any fiscal year during which a
Registration Statement effecting a Registration of the Registrable Shares shall
have been effective, to make available to its security holders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act.

 

(g)           The Parent agrees to cooperate with the selling Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Shares to be sold pursuant to a Registration Statement and not
bearing any Securities Act legend; and enable certificates for such Registrable
Shares to be issued for such numbers of shares and registered in such names as
the Holders may reasonably request at least two business days prior to any sale
of Registrable Shares.

 

Section 4.               Expenses of Registration.  The Parent shall pay all
Registration Expenses incurred in connection with the registration,
qualification or compliance pursuant to Sections 2 and 3 hereof.  Selling
Expenses incurred in connection with the sale of Registrable Shares by any of
the Holders shall be borne by the Holder selling such Registrable Shares.  Each
Holder shall pay the expenses of its own counsel.

 

Section 5.               Indemnification and Contribution.

 

(a)           The Parent will (i) indemnify each Holder, each Holder’s officers
and directors, and each Person controlling such Holder within the meaning of
Section 15 of the Securities Act, against all expenses, claims, losses, damages
and liabilities (including reasonable legal expenses), arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement or prospectus relating to the
Registrable Shares, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(ii) reimburse each Holder for all reasonable legal or other expenses incurred
in connection with investigating or defending any such action or claim as such
expenses are incurred, provided, however, that the Parent will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or omission or alleged
untrue statement or omission, made in reliance upon and in conformity with
information furnished in writing to the Parent by such Holder for inclusion
therein; and provided further, that the Parent shall not be liable with respect
to any preliminary prospectus or preliminary prospectus supplement to the extent
that any such expenses, claims, losses, damages and liabilities result from the
fact that Registrable Shares were sold to a Person as to whom it shall be
established that there was not sent or given at or prior to the written
confirmation of such sale a copy of the prospectus as then amended or
supplemented under circumstances where such delivery is required under the
Securities Act, if the Parent shall have previously furnished copies thereof to
such Indemnified Party in sufficient quantities to enable

 

7

--------------------------------------------------------------------------------


 

such Indemnified Party to satisfy such obligations and the expense, claim, loss,
damage or liability of such Indemnified Party results from an untrue statement
or omission of a material fact contained in the preliminary prospectus or the
preliminary prospectus supplement which was corrected in the prospectus.

 

(b)           Each Holder selling shares pursuant to a Registration Statement
and any agents of each Holder that facilitate the distribution of Registrable
Shares will (i) indemnify the Parent, each of its directors and each of its
officers who signs the Registration Statement, and each Person who controls the
Parent within the meaning of Section 15 of the Securities Act, against all
expenses, claims, losses, damages and liabilities (including reasonable legal
fees and expenses) arising out of or based on (A) any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement or prospectus, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement or prospectus, in reliance upon and in conformity with
information furnished in writing to the Parent by such Holder for inclusion
therein, or (B) any failure by such Holder to deliver a prospectus where such
delivery is required under the Securities Act, the Parent shall have furnished
copies of such prospectus to such Holder in sufficient quantities to permit such
Holder to satisfy such obligations and such prospectus corrected an untrue
statement or omission of a material fact contained in a preliminary prospectus,
and (ii) reimburse the Parent for all reasonable legal or other expenses
incurred in connection with investigating or defending any such action or claim
as such expenses are incurred.

 

(c)           Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party shall not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 5 except to the extent of the actual damages suffered by such
delay in notification.  The Indemnifying Party shall assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party to be reasonably satisfactory to the Indemnified Party, and payment of
expenses.  The Indemnified Party shall have the right to employ its own counsel
in any such case, but the legal fees and expenses of such counsel shall be at
the expense of the Indemnified Party, unless the employment of such counsel
shall have been authorized in writing by the Indemnifying Party in connection
with the defense of such action, or the Indemnifying Party shall not have
employed counsel to take charge of the defense of such action or the Indemnified
Party shall have reasonably concluded that there may be defenses available to it
or them which are different from or additional to those available to the
Indemnifying Party (in which case the Indemnifying Party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
in any of which events such fees and expenses shall be borne by the Indemnifying
Party.  No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement unless such judgment or settlement
(i) includes an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation, and (ii) does

 

8

--------------------------------------------------------------------------------


 

not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any Indemnified Party.

 

(d)           If the indemnification provided for in this Section 5 is
unavailable to a party that would have been an Indemnified Party under this
Section 5 in respect of any expenses, claims, losses, damages and liabilities
referred to herein, then each party that would have been an Indemnifying Party
hereunder shall, in lieu of indemnifying such Indemnified Party, contribute to
the amount paid or payable by such Indemnified Party as a result of such
expenses, claims, losses, damages and liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and such Indemnified Party on the other in connection with the statement or
omission which resulted in such expenses, claims, losses, damages and
liabilities, as well as any other relevant equitable considerations.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or such Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Parent and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this Section 5(d).

 

(e)           No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(f)            In no event shall any Holder be liable for any expenses, claims,
losses, damages or liabilities pursuant to this Section 5 in excess of the net
proceeds to such Holder of any Registrable Shares sold by such Holder.

 

Section 6.               Information to be Furnished by Holders.  Each Holder
shall furnish to the Parent such information as the Parent may reasonably
request and as shall be required in connection with any Registration Statement
and related proceedings referred to in Section 2 hereof.  If any Holder fails to
provide the Parent with such information within 10 business days of receipt of
the Parent’s request, the Parent’s obligations under Section 2 hereof with
respect to such Holder or the Registrable Shares owned by such Holder, shall be
suspended until such Holder provides such information.

 

Section 7.               Black-Out Period.  The Holders agree, if requested by
the Parent, or the underwriters or financial advisors in an offering of the
Parent’s securities pursuant to a registration statement filed with the
Commission (a “Registered Offering”), not to effect any public sale or
distribution of any Registrable Shares, including a sale pursuant to Rule 144,
during the 15-day period prior to, and during the 90-day period beginning on,
the date of pricing of each such Registered Offering.

 

Section 8.               Transfer of Registration Rights.  The rights and
obligations of a Holder under this Agreement may be transferred or otherwise
assigned to: (i) a transferee or assignee of Company LP Units provided that,
(A) such Company LP Units are transferred in

 

9

--------------------------------------------------------------------------------


 

accordance with the terms of the Partnership Agreement, (B) such transferee or
assignee becomes a party to this Agreement or agrees in writing to be subject to
the terms hereof to the same extent as if such transferee or assignee were an
original party hereunder and (C) the Parent is given written notice by such
Holder of such transfer or assignment stating the name and address of such
transferee or assignee and identifying the securities with regard to which such
rights and obligations are being transferred or assigned; or (ii) a transferee
or assignee of Common Shares issued upon redemption of Company LP Units that
have not been issued pursuant to an Issuance Registration Statement, provided
that, (A) such Common Shares are transferred in accordance with the Parent’s
Certificate of Incorporation, as amended from time to time, (B) such transferee
or assignee becomes a party to this Agreement or agrees in writing to be subject
to the terms hereof to the same extent as if such transferee or assignee were an
original party hereunder, and (C) the Parent is given written notice by such
Holder of such transfer or assignment stating the name and address of such
transferee or assignee and identifying the securities with regard to which such
rights and obligations are being transferred or assigned.  Notwithstanding
anything to the contrary in this Agreement, in the event that Parent LP, Company
LP or any Affiliate (i) redeems, exchanges or converts any Company LP Units of
the Holder for or into any security redeemable, exchangeable or convertible, for
or into Common Shares or (ii) makes an in-kind distribution of the Company LP
Units to the Holders, the rights and obligations of the parties under this
Agreement shall be deemed to apply to such Common Shares and additional Company
LP Units, as applicable, and the Holders shall be entitled to exercise their
rights to require Parent to Register such Common Shares in accordance with the
provisions of this Agreement.

 

Section 9.               Miscellaneous.

 

(a)           Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of Delaware.

 

(b)           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

 

(c)           Amendment.  No supplement, modification, waiver or termination of
this Agreement shall be binding unless executed in writing by the Parent and the
Holders of at least a majority of the outstanding Company LP Units.

 

(d)           Notices, etc.  Each notice, demand, request, request for approval,
consent, approval, disapproval, designation or other communication (each of the
foregoing being referred to herein as a notice) required or desired to be given
or made under this Agreement shall be in writing (except as otherwise provided
in this Agreement), and shall be effective and deemed to have been received
(i) when delivered in person, (ii) when sent by fax with receipt acknowledged,
(iii) five (5) days after having been mailed by certified or registered United
States mail, postage prepaid, return receipt requested, or (iv) the next
business day after having been sent by a nationally recognized overnight mail or
courier service, receipt requested.  Notices shall be addressed as follows:
(a) if to a Holder, at such Holders’ address or fax number set forth below its
signature hereon, or at such other address or fax number as such Investor shall
have furnished to the Parent in writing, or (b) if to any assignee or transferee
of an Investor, at such address or fax number as such assignee or transferee
shall have furnished the Parent in writing,

 

10

--------------------------------------------------------------------------------


 

or (c) if to the Parent, at the address of its principal executive offices and
addressed to the attention of the President, or at such other address or fax
number as the Parent shall have furnished to the Holders.  Any notice or other
communication required to be given hereunder to a Holder in connection with a
registration may instead be given to a designated representative of such Holder.

 

(e)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which may be executed by fewer than all of the parties
hereto (provided that each party executes one or more counterparts), each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

(f)            Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

 

(g)           Section Titles.  Section titles are for descriptive purposes only
and shall not control or alter the meaning of this Agreement as set forth in the
text.

 

(h)           Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  If any successor or permitted assignee of any Holder shall
acquire Company LP Units or Registrable Shares, in any manner, whether by
operation of law or otherwise, (a) such successor or permitted assignee shall be
entitled to all of the benefits of a “Holder” under this Agreement and (b) such
Registrable Shares shall be held subject to all of the terms of this Agreement,
and by taking and holding such Registrable Shares such Person shall be
conclusively deemed to have agreed to be bound by all of the terms and
provisions hereof.

 

(i)            Remedies.  The Parent and the Holders acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that the Parent and each Holder, in
addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of another
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.

 

(j)            Attorneys’ Fees.  If the Parent or any Holder brings an action to
enforce its rights under this Agreement, the prevailing party in the action
shall be entitled to recover its costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred in connection with such action,
including any appeal of such action.

 

(k)           Changes in Securities Laws.  In the event that any amendment,
repeal or other change in the securities laws shall render the provisions of
this Agreement inapplicable, Parent will provide the Holders with substantially
similar rights to those granted under this Agreement and use its good faith
efforts to cause such rights to be as comparable as possible to the rights
granted to the Holders hereunder.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

THE MACERICH COMPANY

 

 

 

 

 

By:

  /s/ Richard A. Bayer

 

 

Name: Richard A. Bayer

 

Title: Executive Vice President and General
Counsel

 

 

 

HOLDERS

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

By:

 

 

 

Name:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT 6
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT

 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Judy W. Linehan

 

 

 

 

 

 

 

 

Name:

Judy W. Linehan

 

 

 

 

 

 

 

 

Address of Holder:

289 Smith Road

 

 

 

 

 

 

 

 

 

Pittsford, New York 14534

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Daniel H. Wilmot

 

 

 

 

 

 

 

 

Name:

DANIEL H. WILMOT

 

 

 

 

 

 

 

 

Address of Holder:

74 MEADOW COVE RD.

 

 

 

 

 

 

 

 

 

PITTSFORD, NY 14534

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Dennis A. Wilmot

 

 

 

 

 

 

 

 

Name:

DENNIS A. WILMOT

 

 

 

 

 

 

 

 

Address of Holder:

21 ROXBURY LN.

 

 

 

 

 

 

 

 

 

PITTSFORD, NY 14534

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ James R. Wilmot

 

 

 

 

 

 

 

 

Name:

James R. Wilmot

 

 

 

 

 

 

 

 

Address of Holder:

34 Muitfield Ct

 

 

 

 

 

 

 

 

 

Pittsford, NY 14534

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Kevin R. Wilmot

 

 

 

 

 

 

 

 

Name:

Kevin R. Wilmot

 

 

 

 

 

 

 

 

Address of Holder:

1410 Clover St

 

 

 

 

 

 

 

 

 

Rochester NY 14610

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Michael T Wilmot

 

 

 

 

 

 

 

 

Name:

MICHAEL T WILMOT

 

 

 

 

 

 

 

 

Address of Holder:

480 MAIN ST

 

 

 

 

 

 

 

 

 

HINGHAM, MA

 

 

 

 

 

 

 

 

 

02043

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Patrick Wilmot

 

 

 

 

 

 

 

 

Name:

PATRICK WILMOT

 

 

 

 

 

 

 

 

Address of Holder:

530 Allen Creek Rd

 

 

 

 

 

 

 

 

 

Rochester NY 14618

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Sallie Ann Wilmot

 

 

 

 

 

 

 

 

Name:

SALLIE ANN WILMOT

 

 

 

 

 

 

 

 

Address of Holder:

4453 CLOVER ST.

 

 

 

 

 

 

 

 

 

HONEOYE FALLS, NY.

 

 

 

 

 

 

 

 

 

14472

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Thomas C. Wilmot

 

 

 

 

 

 

 

 

Name:

Thomas C. Wilmot

 

 

 

 

 

 

 

 

Address of Holder:

217 Smith Road

 

 

 

 

 

 

 

 

 

Pittsford, New York 14534

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ William B Wilmot

 

 

 

 

 

 

 

 

Name:

WILLIAM B WILMOT

 

 

 

 

 

 

 

 

Address of Holder:

99 PELHAM RD

 

 

 

 

 

 

 

 

 

ROCHESTER NY

 

 

 

 

 

 

 

 

 

14610

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Judy W. Linehan / Trustee

 

 

 

 

 

 

 

 

 

James P. Wilmot UW FBO Jamie P. Linehan

 

 

 

Name:

Judy W. Linehan as Trustee

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Judy W. Linehan / Trustee

 

 

 

 

 

 

 

 

 

James P. Wilmot UW FBO Michael Paul Linehan

 

 

 

Name:

Judy W. Linehan as Trustee

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Thomas C. Wilmot / Trustee

 

 

 

 

 

 

 

 

 

Thomas C. Wilmot Trust FBO

 

 

 

 

James Albert Wilmot

 

 

 

Name:

Thomas C. Wilmot, as Trustee

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Thomas C. Wilmot / Trustee

 

 

 

 

 

 

 

 

 

James P. Wilmot Trust  UW FBO

 

 

 

 

Loretta Colleen Wilmot

 

 

 

Name:

Thomas C. Wilmot, as Trustee

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Thomas C. Wilmot / Trustee

 

 

 

 

 

 

 

 

 

JAMES P. WILMOT TRUST  UW FBO

 

 

 

 

PAUL JAMES WILMOT

 

 

 

Name:

THOMAS C. WILMOT, AS TRUSTEE

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Thomas C. Wilmot / Trustee

 

 

 

 

 

 

 

 

 

James P. Wilmot Trust  UW FBO

 

 

 

 

Thomas Carl Wilmot

 

 

 

Name:

Thomas C. Wilmot, as Trustee

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, New York 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Great Northern Holdings, L.P.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scootsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

LGW HOLDINGS, L.P.

 

 

 

 

 

 

 

 

Address of Holder:

1265 SCOTTSVILLE RD.

 

 

 

 

 

 

 

 

 

ROCHESTER, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Maywil Associates, L.P.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Rotterdam Holdings, L.P.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Syracuse Venture Associates

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Danmall Property, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

GEM, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

GMT, LLC

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Wilmorite Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Freecorp Property, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Freehold Raceway Mall, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Hudwil Properties, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Wildey Property, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Wilridge Property, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

 

Name:

Wilsar Property, Inc.

 

 

 

 

 

 

 

 

Address of Holder:

1265 Scottsville Road

 

 

 

 

 

 

 

 

 

Rochester, NY 14624

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ John W Anderson

 

 

 

 

 

 

 

 

Name:

John W Anderson

 

 

 

 

 

 

 

 

Address of Holder:

317 Garnsey Rd

 

 

 

 

 

 

 

 

 

Pittsford NY

 

 

 

 

 

 

 

 

 

14534

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ James L. Backus

 

 

 

 

 

 

 

 

Name:

JAMES L. BACKUS

 

 

 

 

 

 

 

 

Address of Holder:

44 Stonington Drive

 

 

 

 

 

 

 

 

 

PITTSFORD NY 14534

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Kenneth A. Caschette

 

 

 

 

 

 

 

 

Name:

Kenneth A. Caschette

 

 

 

 

 

 

 

 

Address of Holder:

2735 S. Miller Lane

 

 

 

 

 

 

 

 

 

Las Vegas, Nevada 89117

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Richard B. Caschette

 

 

 

 

 

 

 

 

Name:

RICHARD B. CASCHETTE

 

 

 

 

 

 

 

 

Address of Holder:

602 SHADYCROFT LANE

 

 

 

 

 

 

 

 

 

LITTLETON CO 80120

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Ronald A. Cocquyt

 

 

 

 

 

 

 

 

Name:

RONALD A. COCQUYT

 

 

 

 

 

 

 

 

Address of Holder:

1116 HUNTERS RUN

 

 

 

 

 

 

 

 

 

VICTOR, NEW YORK 14564

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Alfred W. Friedrich

 

 

 

 

 

 

 

 

Name:

Alfred W. Friedrich

 

 

 

 

 

 

 

 

Address of Holder:

39 Greylock Ridge

 

 

 

 

 

 

 

 

 

Pittsford NY 14534

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ John E. Kelly

 

 

 

 

 

 

 

 

Name:

JOHN E. KELLY

 

 

 

 

 

 

 

 

Address of Holder:

1 MILE POST LANE

 

 

 

 

 

 

 

 

 

PITTSFORD

 

 

 

 

 

 

 

 

 

NEW YORK 14534

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ JOHN R. KRAUS

 

 

 

 

 

 

 

 

Name:

JOHN R. KRAUS

 

 

 

 

 

 

 

 

Address of Holder:

360 Allens Creek Rd

 

 

 

 

 

 

 

 

 

Rochester, N.Y. 14618

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Robert J. Coleman

 

 

 

 

 

 

 

 

Name:

ROBERT J. COLEMAN

 

 

 

 

 

 

 

 

Address of Holder:

1136 5th Avenue

 

 

 

 

 

 

 

 

 

New York City

 

 

 

 

 

 

 

 

 

NY 10128

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Foster Devereux

 

 

 

 

 

 

 

 

Name:

FOSTER DEVEREUX

 

 

 

 

 

 

 

 

Address of Holder:

2210 SOUTHWINDS BLVD

 

 

 

 

 

 

 

 

 

Unit 119

 

 

 

 

 

 

 

 

 

Vero Beach, FL 32963

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The undersigned, desiring to become one of the within named Holders, hereby
becomes a party to this Registration Rights Agreement, by and among The Macerich
Company and such Holder, dated as of the date first set forth in the
Registration Rights Agreement. The undersigned Holder agrees that this signature
page may be attached to any counterpart of said Registration Rights Agreement.

 

 

 

Signature:

/s/ Philip D. Scaturro

 

 

 

 

 

 

 

 

Name:

PHILIP D. SCATURRO

 

`

 

 

 

 

 

 

Address of Holder:

1455 OCEAN DRIVE #1108

 

 

 

 

 

 

 

 

 

MIAMI BEACH, FLA.

 

 

 

 

 

 

 

 

 

33139

 

 

Signature Page to

Registration Rights Agreement

 

--------------------------------------------------------------------------------

 